Citation Nr: 0210261	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-02 002A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 7 to August 
23, 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) following a September 1996 rating decision by which 
the RO denied an application to reopen a previously denied 
claim of service connection for schizophrenia.  Such a claim 
was earlier denied in January 1970 and the veteran did not 
appeal.  Consequently, the January 1970 denial became final, 
see 38 C.F.R. § 19.118 (1969), and may be reopened only on 
the presentation of new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991).  In June 2001 the United States Court of 
Appeals for Veterans Claims (Court) ordered the Board's May 
2001 decision on this matter vacated and the case remanded in 
light of the newly promulgated Veterans' Claims Assistance 
Act of 2000.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)).


FINDINGS OF FACT

1.  By a September 1996 rating decision, the veteran's 
application to reopen a previously denied claim of service 
connection for schizophrenia was denied.

2.  Notice of the September 1996 denial was mailed to the 
veteran on October 2, 1996.

3.  The veteran submitted a notice of disagreement (NOD) on 
February 20, 1997.

4.  A statement of the case (SOC) was issued on 
February 10, 1999.

5.  A timely substantive appeal setting forth allegations of 
error was not submitted.


CONCLUSION OF LAW

The veteran is statutorily barred from appealing the 
September 1996 RO decision which denied an application to 
reopen a previously denied claim of service connection for 
schizophrenia.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b), 20.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely filed NOD in 
writing and, after a SOC has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  The substantive 
appeal can be set forth on a VA Form 9 (Appeal to the Board 
of Veterans' Appeals) or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202.  
To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed.  38 C.F.R. § 20.302(b).  
Additionally, an extension for filing a substantive appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303.  If the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993).

Even if a VA Form 9 is submitted, it must be "properly 
completed."  38 C.F.R. § 20.202.  As noted above, it 
"should set out specific arguments relating to errors of 
fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed."  Id; see also 38 U.S.C.A. § 7105(d)(3) (West 
1991).  When the substantive appeal fails to allege specific 
error of fact or law, the Board may dismiss the appeal.  
38 U.S.C.A. § 7105(d)(5) (West 1991).  

There are situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the veteran at least 60 days from 
the mailing date of a supplemental statement of the case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97 (Feb. 11, 1997).

In the veteran's case, a September 1996 decision of the RO 
denied an application to reopen a previously denied claim of 
service connection for schizophrenia.  Notice of this 
decision was sent to the veteran on October 2, 1996.  The 
veteran filed a NOD on February 20, 1997.  A SOC was issued 
on February 10, 1999.  A VA Form 9 was received on February 
26, 1999.  That document contained no argument relating to 
error of fact or law.  In fact, no comment was made except to 
decline a Board hearing.  38 C.F.R. § 20.202 (2001).  Even 
the letter from the veteran's representative that accompanied 
the Form 9 did not include any argument of error of fact or 
law.  Given that the notice of the September 1996 denial was 
mailed to the veteran on October 2, 1996, and because a SOC 
was issued on February 10, 1999, the veteran had 60 days from 
February 10, 1999, to file either a substantive appeal or a 
request for an extension of time.  

The Board finds that the veteran did not timely file either a 
substantive appeal or a request for an extension of time to 
do so.  His VA Form 9, received on February 26, 1999, did not 
set forth specific allegation of error of fact or law.  A 
statement from the veteran's representative which could be 
construed as a substantive appeal was submitted in July 1999-
-well after the time period for filing a substantive appeal.  
Tomlin v. Brown, 5 Vet. App. 355 (1993); 38 C.F.R. 
§ 20.302(c) (2001).

The Board notes that, in the SOC issued on February 10, 1999, 
the RO furnished the veteran with a summary of the laws and 
regulations applicable to the proper filing of appeals 
including those pertaining to the issues of timeliness and 
adequacy of the substantive appeal.  See 38 C.F.R. §§ 20.202, 
20.204, and 20.302.  The RO noted that the veteran and his 
representative had 60 days from the date the SOC was mailed 
to file a substantive appeal which included the benefit 
desired, the facts in the SOC that the veteran was 
disagreeing with, and the errors the veteran believed were 
made in applying the law.  Accordingly, because the veteran 
did not timely file either a substantive appeal or a request 
for an extension of time to do so, he is statutorily barred 
from appealing the September 1996 decision.  The Board does 
not have jurisdiction to consider an appeal from this 
decision.  38 C.F.R. § 20.200; Roy, supra.

The Board acknowledges the Court's order of June 2001, 
granting Appellee's Motion for Remand for the Board to 
address whether VA's actions have met the new statutory 
requirements of the VCAA.  Nevertheless, the salient point to 
be made is that the Board does not have jurisdiction to 
address the veteran's claim.  For the reasons set out above, 
there is no appeal before the Board.  In other words, the 
Board has no statutory authority over the veteran's claim to 
reopen in the absence of a perfected appeal.  38 U.S.C.A. 
§§ 7104, 7105.  Therefore, the Board also lacks authority to 
decide whether the newly imposed obligations of the VCAA have 
been satisfied.  


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

